Citation Nr: 0501981	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-18 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 17, 
1997 for the grant of service connection for schizophrenia, 
undifferentiated type.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.    


FINDINGS OF FACT

1.  In an unappealed decision, the RO denied the veteran's 
claim to reopen the issue of entitlement to service 
connection for a nervous disorder in February 1989.  This is 
the last final decision.   

2.  The veteran filed a claim seeking to reopen his claim of 
entitlement to service connection for schizophrenia on 
December 17, 1997.   

3.  By Hearing Officer Decision in September 2000, service 
connection for schizophrenia was granted with an evaluation 
of 70 percent, effective December 17, 1997.   


CONCLUSION OF LAW

The criteria for an effective date earlier than December 17, 
1997 for a grant of service connection for schizophrenia have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(q) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, a September 
2003 letter to veteran informed the veteran of the evidence 
necessary in order to warrant an earlier effective date for 
the grant of service connection for schizophrenia.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The September 2003 letter informed the veteran that VA was 
responsible for obtaining records from any federal agency, to 
include records from the military, VA hospitals, or from the 
Social Security Administration.  The letter further informed 
him that VA must make reasonable efforts to obtain relevant 
evidence such as private medical records, employment records, 
or records from state or local government.      

In addition, the May 2003 statement of the case (SOC) and 
supplemental statements of the case (SSOC), issued in 
September 2003 and February 2004, reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  A review of the record reveals 
that an attempt was made to obtain the veteran's Social 
Security Administration (SSA) records, however, the response 
was that, after an exhaustive and comprehensive search, his 
records were not located.  The veteran has not referenced any 
other records that have not been obtained and considered in 
conjunction with the veteran's claim on appeal.  Given the 
foregoing, the Board finds that VA has complied with its duty 
to notify the appellant of the duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the May 2003 SOC and 
the September 2003 February 2004 SSOC's included the language 
of 38 C.F.R. § 3.159(b)(1).  The September 2003 VCAA notice, 
combined with the May 2003 SOC and supplemental statements of 
the case, clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  See also 
VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran being provided a VCAA notice.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified above.  Furthermore, while the notice 
provided to the veteran in September 2003 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  After the notice was 
provided, the case was readjudicated and an SSOC was provided 
to the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.   

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Earlier Effective Date

With regard to claims for compensation, VA law and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore, unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a) (West 
2002).  Section 5110(b)(1) provides otherwise by stating that 
the effective date of an award of disability compensation 
will be the day following the date of discharge or release if 
application therefore is received within one year from such 
date of discharge or release.  The regulations provide the 
same, that the effective date of a claim for disability 
compensation shall be the day following release from active 
service if the claim is received within one year after 
separation from service; otherwise date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2004).  The regulations specifically provide 
that in cases where a grant of compensation is awarded on the 
basis of new and material evidence submitted following a 
finally disallowed claim, the effective date of the award 
will be the date of receipt of new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).  
This regulation provides a different effective date when the 
new and material evidence consists of records from the 
service department; however, this is not applicable 
to the instant case as no new evidence was received from the 
service department and the new and material evidence 
consisted of post service medical records.  

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (200); Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).  There is no such 
communication or action indicating an intent to apply to 
reopen the issue of entitlement to service connection for 
schizophrenia prior to the formal claim received on December 
17, 1997.    

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2004).  However, 
38 C.F.R. § 3.157(b) specifically states that "[o]nce a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of one of the following will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen."  (Emphasis added).  Thus, this regulation is 
inapplicable in the instant matter.  

The Board notes that the veteran's August 1988 claim to 
reopen the issue of entitlement to service connection for a 
nervous condition was denied by the RO in February 1989 and 
that the veteran was notified of such denial by letter dated 
February 23, 1989.  This decision was not appealed and, thus, 
became final.  Additionally, the Board notes that the record 
contains prior denials of claims by the veteran to reopen the 
issue of entitlement to service connection for a nervous 
disorder, to include a September 1977 Board decision, which 
framed the issue as entitlement to service connection for a 
psychiatric disorder.  

The record reflects that on December 17, 1997 the RO received 
a copy of an application for compensation.  The regulations 
specifically provide that the effective date of a claim for 
compensation will be the date of receipt of claim, which in 
this case is December 17, 1997.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).  This date is more than a 
year after his release from active duty.  Therefore, based on 
the law and regulations, the earliest effective date that can 
be assigned is the date of claim, December 17, 1997.  Id.  
The Board cannot grant an effective date earlier than the 
date the claim was received.  There is nothing in the record 
to suggest that VA actually received a claim to reopen 
earlier than December 17, 1997.  The law and the regulations 
are controlling in this case.  Sabonis, 6 Vet. App. 426.  
Therefore, the Board finds that the criteria for assignment 
of an effective date earlier than December 17, 1997 for the 
grant of service connection for schizophrenia are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q) (2004).


ORDER

Entitlement to an effective date earlier than December 17, 
1997 for the grant of service connection for schizophrenia is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


